DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 03/24/2021.
Claims 1-15 are pending. Claims 1 and 9 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 

No Information Disclosure Statement
5.	No IDS has been filed as of this Office action date. If applicable, applicant is reminded of the duty to disclose material information under 37 C.F.R. 1 .56 (See for example e.g. 37 C.F.R. § 1.56(c)(1 ) and 37 C.F.R. § 1.56(c)(3)).

Specification Objections
6.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
“Method of Reading SPI row address for a serial NOR flash memory”.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Interpretation (invoking 35 U.S.C. §112(f))
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform claims 1 and 3 (and dependent claims inclusive of claims 1-8):
1. “…control module enables…enables…” (claim 1, lines 4-7)
3. “…control module enables…” (claim 3, lines 4-7)
The term "enables" or analogous functional bridging language in each of the limitations highlighted in claims 1, 3 above is a generic placeholder that is not preceded by specific structural modifier (besides reciting generic “control module ”). For instance, none of the modifiers of recites specific circuitry structure to perform the respective function(s). Specification does not appear to set forth corresponding structure(s) for the recited functions in the limitations of claims 1, 8. Because the limitations above are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 3 (and dependent claims inclusive of claims 1-8) fails to comply with the written description requirement. Because the claim recites terms and functional limitations Claim 1, Claim 3 above (see Claim Construction Section in this Office action) without having adequate support for corresponding structure(s) in the specification as these claim limitations invoke 35

Disclosure Fig. 5: 303 or, spec para [0063], para [0064] teaches control module is a generic “means” or “black box” type means without definite architecture. It is not clear what “control module” encompasses and Fig 5 fails to show any circuitry besides showing a conceptual box diagram. Spec fails to show any specific hardware associated with “control module”. The APPARATUS claims teach generic control module (corresponds to drawing Fig. 5: 303 and para [0063] description) and uses a means type approach (software, algorithmic approach, see Fig. 7 method/ algorithm) to show functional results and very specific functional tasks. 
The spec also lacks to describe sufficient “hooks” in the memory cell/ string/ structure or, sufficient peripheral circuitry or sufficient controller inner components that works in conjunction with the control circuitry to perform the specific functions. 
For example, see US10153051B1 Fig. 1-Fig. 9 and associated disclosure which describes sufficient hardware, controller components, cell/ string “hooks” to perform program verify and program operations and bias control and application scheme.
Similarly, see the following patent documents that has sufficient components described in the disclosure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Therefore, each of functional limitations  in claims 1-8 invokes the scrutiny of interpretation under 35 U.S.C. 112(f) and requires that the Applicant affirmatively disclaim that the Applicant wishes to be limited to particular corresponding structure(s) in the written description or amend the claim to falls outside of scrutiny of interpretation under 35 U.S.C. 112(f). Accordingly, the disclosure is not commensurate with the scope of the claims.
The Applicant can amend:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
Or
The Applicant can affirmatively disclaim:
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
13.	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being obvious over Kye et al. (US 2008/0304321 A1), in view of CHANG et al. (US 2021/0280222 A1). Further supported by AAPA Fig. 1-Fig. 4 and associated disclosure in Background section for limitation analysis.
Regarding independent claim 1, Kye teaches a serial flash memory (para [0004]: “NOR type flash memory” with serial interfacing method and “SPI Interface”, see para [0004], para [0005], para [0009] see Fig. 2, Fig. 5, Fig. 6), comprising: 
a memory array (Fig. 2 array, para [0004]), (y  decoder and suggested x decoder in e.g. para [0014], see also x-address, y-address requires decoding), 
a control module (read circuitry associated with SPI Interface that controls WL signal), and an SPI interface (para [0008]-para [0010]: “SPI interface”, see Fig. 4 and Fig. 8 read control scheme), 
wherein the control module comprises a row enable signal (Fig. 8: WL signal); and 
(Fig. 8 read operation, see 8th bit x-address), the control module enables the row enable signal (see Fig. 8 timing of dotted line when WL signal is enabled. Para [0021]-para [0022]), and 
the row enable signal (Fig. 8: WL signal) enables an internal row address (para [0012], para [0021], Fig. 8: X address) of an internal address (para [0021], para [0012]: addresses in read instruction) of the serial flash memory to be valid (Fig. 8 and para [0012]: applicable, valid x-address, y-address bits. see para [0021]-para [0022]) and 
(see Fig. 8, Fig. 4 and para [0012]: “…eight addresses are used as an X address …”, see also para [0021]-para [0022]).
Kye is silent with respect to row decoder, column decoder and control module signal enabling the row decoder to perform decoding.
CHANG teaches row decoder, column decoder (Fig. 1: 105, 106. Limitation is further supported by AAPA Fig. 3: 204, 205 and Background disclosure) employed for SPI NOR flash (para [0031], Fig. 2 SPI NOR Flash) and control module (Fig. 1: 102, 103, 104) signal enabling the row decoder to perform decoding (para [0028]: decoding function).
Kye and CHANG are in analogous field of art of NOR flash memory using SPI interface.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of CHANG into the teachings of Kye such 
Regarding claim 2, Kye and CHANG teach the serial flash memory according to claim 1. CHANG teaches wherein the serial flash memory further comprises a row drive circuit (Fig. 1: 103, 111, 104), and when the row enable signal is enabled (word line activation associated with read command or read instruction), the row drive circuit operates.
Regarding claim 3, Kye and CHANG teach the serial flash memory according to claim 1. Kye teaches wherein the control module further comprises a read enable signal (Fig. 8: read operation instruction); and 
during a read process (Fig. 8), when a word-length address of the SPI address signal is to be read (Fig. 8: x-address 15:8), the control module enables the read enable signal (Fig. 8: read operation instruction), such that the internal address is valid (Fig. 8: X-address) and reading starts (Fig. 8: see WL activation), 
the time for selecting the internal row address is before the moment at which the reading starts (see Fig. 8: dash line), and 
when the internal address is valid, the column decoder starts to decode an internal column address (Fig. 8: Y-address) of the internal address.
Regarding claim 4, Kye and CHANG teach the serial flash memory according to claim 3. Kye teaches wherein the word length comprises 16 bits, 32 bits, 64 bits, or 128 bits (para [0018], para [0025]. Limitation is further supported by AAPA Fig. 1-Fig. 4 and para [0010]).
Regarding claim 5, Kye and CHANG teach the serial flash memory according to claim 3. 
Kye teaches wherein an arrangement structure of memory cells of the memory array is a NOR type (Fig.1, Fig. 2, para [0003]-para [0004]); 
each of the memory cells comprises a gate structure, a source region, a drain region, and a channel region; the gate structure comprises a stack structure which is composed of a first gate dielectric layer, a floating gate, a second gate dielectric layer, and a polysilicon control gate and formed on the surface of a semiconductor substrate (Fig.1, Fig. 2, para [0003]-para [0004]);; and 
the polysilicon control gates of the memory cells in the same row are all connected to a word line of the same row, and the drain regions of the memory cells in the same column are all connected to a bit line of the same column (Fig.1, Fig. 2, para [0003]-para [0004]. Limitation is further supported by AAPA Fig. 1-Fig. 2 and associated disclosure in Background).
Regarding claim 6, Kye and CHANG teach the serial flash memory according to claim 5, wherein the memory array is divided into a plurality of sectors, and an address of the memory cell is determined by a sector address, a row address, and a column address; and
 the SPI address signal (Fig. 8: 23:0) comprises an SPI transmission sector address (Fig. 8: sector address), an SPI row address (Fig. 8: x-address), and an SPI column address (Fig. 8: x-address), 
in the SPI address signal (Fig. 8: 23:0), the most significant bit of the SPI address signal is the most significant bit of the SPI sector address (Fig. 8: 23-rd bit under sector address), the least significant bit of the SPI address signal is the least significant bit of the SPI column address (Fig. 8: 0-th bit under y-address), and the SPI row address is between the SPI sector address and the SPI column address (see Fig. 8).
Regarding claim 7, Kye and CHANG teach the serial flash memory according to claim 6. Kye teaches wherein the SPI address signal is input bit by bit from the most significant bit to the least significant bit during an input process (see Fig. 8 signal propagation); and the last bit of the SPI row address is the least significant bit of the SPI row address (see Fig. 8 bit positions. Limitation is further supported by AAPA Fig. 4 and Background disclosure).
Regarding claim 8, Kyle and CHANG teach the serial flash memory according to claim 1. CHANG teaches  wherein the SPI interface (para [0014]: “8-pin SPI interface”, see also para [0031]) comprises a selection signal pin (associated with Fig. 2: CS#), a clock signal pin (associated with Fig. 2: SCLK), an input signal pin (e.g. associated with Fig. 2: SI, para [0031]), and an output signal pin (e.g. associated with Fig. 2: SO, para [0031]), and the SPI address signal is input into the serial flash memory via the input signal pin (para [0031]: bidirectional signals lines and associated pins coordinate “multi-address” read operation. Limitation is further supported by AAPA para [0016] and Fig. 3).
Regarding independent claim 9, Kye and CHANG teach an address control method of a serial flash memory, the serial flash memory comprising: a memory array, a row decoder, a column decoder, a control module, and an SPI interface, wherein operation steps of the serial flash memory comprise the following address control steps: 
(see Claim 1 rejection analysis)
Regarding claim 10, Kyle and CHANG teach the address control method of a serial flash memory according to claim 9, wherein the serial flash memory further comprises a row drive circuit, and when the row enable signal is enabled, the row drive circuit operates.
(see Claim 2 rejection analysis)
Regarding claim 11, Kyle and CHANG teach the address control method of a serial flash memory according to claim 9, wherein when the operation step is a read step, during a read process, when a word-length address of the SPI address signal is to be read, the control module enables a read enable signal, such that the internal address is valid and reading starts, the time for selecting the internal row address is before the moment at which the reading starts, and when the internal address is valid, the column decoder starts to decode an internal column address of the internal address.
(see Claim 3 rejection analysis)
Regarding claim 12, Kyle and CHANG teach the address control method of a serial flash memory according to claim 11, wherein the word length comprises 16 bits, 32 bits, 64 bits, or 128 bits.
(see Claim 4 rejection analysis)
Regarding claim 13, Kyle and CHANG teach the address control method of a serial flash memory according to claim 11, wherein an arrangement structure of memory cells of the memory array is a NOR type; each of the memory cells comprises a gate structure, a source region, a drain region, and a channel region; the gate structure comprises a stack structure which is composed of a first gate dielectric layer, a floating gate, a second gate dielectric layer, and a polysilicon control gate and formed on the surface of a semiconductor substrate; and the polysilicon control gates of the memory cells in the same row are all connected to a word line of the same row, and the drain regions of the memory cells in the same column are all connected to a bit line of the same column.
(see Claim 5 rejection analysis)
Regarding claim 14, Kyle and CHANG teach the address control method of a serial flash memory according to claim 13, wherein the memory array is divided into a plurality of sectors, and an address of the memory cell is determined by a sector address, a row address, and a column address; and the SPI address signal comprises an SPI transmission sector address, an SPI row address, and an SPI column address, in the SPI address signal, the most significant bit of the SPI address signal is the most significant bit of the SPI sector address, the least significant bit of the SPI address signal is the least significant bit of the SPI column address, and the SPI row address is between the SPI sector address and the SPI column address.
(see Claim 6 rejection analysis)
Regarding claim 15, Kyle and CHANG teach the address control method of a serial flash memory according to claim 14, wherein the SPI address signal is input bit by 
(see Claim 7 rejection analysis)
Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Polizzi et al. (US 2005/0213421 A1): Fig. 1-Fig. 7 and associated disclosure applicable for all claims.
CHANG (US 2018/0151232 A1): Fig. 1-Fig. 7 and associated disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825